Case 1:14-cv-05831-GBD-GWG Document 340 Filed 03/25/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

a a x
GENOMMaA LAB USA, INC.,
Plaintiff,
-against-
CARLOS CARRUITERO and PRESTIGE : 14 Civ. 5831 (GBD) (GWG)
UNIVERSAL MEDIA LLC, :
Defendants. :
eee ee eee ee ee ee ee eee eee eee eee x

GEORGE B. DANIELS, District Judge:

The status conference scheduled for April 28, 2021 at 9:45 a.m. is rescheduled to 9:30
a.m. and will occur as a videoconference using the Skype platform.

To optimize the quality of the video feed, only the Court, Plaintiffs counsel, and
Defendants’ counsel, or Defendants if pro se, will appear by video for the proceeding; all others
will participate by telephone. Due to the limited capacity of the Skype system, only one counsel
per party may participate. Co-counsel, members of the press, and the public may access the audio
feed of the conference by calling (917) 933-2166 and entering the code ID 527629561.

To optimize use of the Court’s video conferencing technology, all participants in the call

must:

1. Use a browser other than Microsoft Explorer to access Skype for Business;

2. Position the participant’s device as close to the WiFi router as is feasible;

3. Ensure any others in the participant’s household are not using WiFi during the
period of the call;

4. Unless the participant is using a mobile telephone to access Skype for
Business, connect to audio by having the system call the participant;

If there is ambient noise, the participant must mute his or her device when not speaking.

Further, all participants must identify themselves every time they speak, spell any proper names

 

 
Case 1:14-cv-05831-GBD-GWG Document 340 Filed 03/25/21 Page 2 of 2

for the court reporter, and take care not to interrupt or speak over one another. Finally, all of those
accessing the conference — whether in listen-only mode or otherwise —- are reminded that
recording or rebroadcasting of the proceeding is prohibited by law.

To the extent that there are any documents relevant to the proceeding, counsel should
submit them to the Court (by email or on ECF, as appropriate) at least 24 hours prior to the

proceeding.

Dated: March 25, 2021
New York, New York
SO ORDERED.

iera, & Daw

GEORG . DANIELS
UNITED'STATES DISTRICT JUDGE

 

 

 
